


EXHIBIT 10.26
SECOND AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
ZIONS BANCORPORATION
THIS SECOND AMENDMENT, dated as of the fifth day of April, 2010, and effective
on that date unless otherwise stated herein, by and between Fidelity Management
Trust Company (the ࿽Trustee࿽) and Zions Bancorporation (the ࿽Sponsor࿽);
WITNESSETH:
WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust Agreement
dated July 3, 2006, with regard to the Zions Bancorporation Payshelter 401(k)
and Employee Stock Ownership Plan (the ࿽Plan࿽); and
WHEREAS, the Sponsor has informed the Trustee that effective after the close of
business on April 5, 2010, the assets of the Zions Common (Unitized) Stock Fund
(frozen to new investment elections and exchanges in) are frozen to all
transactions; and
WHEREAS, the Sponsor now desires, and hereby directs the Trustee, in accordance
with Section 8(c) of the Trust Agreement, to use the short-term liquid
investments in the Zions Common (Unitized) Stock Fund to purchase shares of
Zions Common Stock on April 6 and 7, 2010, and to reallocate all participant
balances held in the Zions Common (Unitized) Stock Fund on April 12, 2010 into
the Zions Common Stock Fund (Real Time Trading option). The parties hereto agree
that the Trustee shall have no discretionary authority with respect to this
transfer directed by the Sponsor. Any variation from the procedure described
herein may be instituted only at the express written directions of the Sponsor;
and
WHEREAS, the Sponsor now desires, and hereby directs the Trustee, in accordance
with Section 8(c) of the Trust Agreement, effective after the close of business
on April 12, 2010, to redirect all participant contributions directed to the
Zions Common (Unitized) Stock Fund to be invested in the Zions Common Stock Fund
(Real Time Trading option). The parties hereto agree that the Trustee shall have
no discretionary authority with respect to this redirection directed by the
Sponsor. Any variation from the procedure described herein may be instituted
only at the express written direction of the Sponsor; and
WHEREAS, the Trustee and the Sponsor now desire to amend said Trust Agreement as
provided for in Section 13 thereof;
NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:
(1)
Effective as of the close of business on April 5, 2010, amending the ࿽investment
options࿽ section of Schedule ࿽C࿽, Investment Options, to delete the reference to
the ࿽Zions Stock Fund (frozen to new investment elections and exchanges in)࿽ and
replace it with ࿽Zions Common (Unitized) Stock Fund (frozen to all
transactions).

(2)
Effective April 12, 2010, amending Section 1, Definitions, to delete subsections
(c) ࿽Available Liquidity࿽, (e) ࿽Closing Price࿽, and (jj) ࿽Specified Hierarchy࿽,
in their entirety, and re-lettering all subsequent subsections accordingly.

(3)
Effective April 12, 2010, amending Section 1, Definitions, to restate subsection
(jj) ࿽Stock Fund࿽, in its entirety, as follows:

(3)
࿽Stock Fund࿽

࿽Stock Fund࿽ shall mean the investment option consisting of Sponsor Stock.
(4)
Effective April 12, 2010, amending and restating Section 5(e), Sponsor Stock, in
its entirety, as follows:

(4)
Sponsor Stock.

Trust investments in Sponsor Stock shall be made via the Stock Fund. Dividends
received on shares of Sponsor Stock shall be: (A) paid to Participants in cash;
or (B) reinvested in additional shares of Sponsor Stock and allocated to
Participants࿽ accounts, for those Participants who have elected to have
dividends reinvested.
In the absence of valid Participant direction to the contrary, the Named
Fiduciary directs the Trustee to retain the dividend in the Stock Fund and use
any dividend to allocate additional shares of such fund to the accounts of
affected Participants. The Trustee shall pay out or reinvest the dividend in
accordance with Schedule ࿽H࿽, attached hereto.
(i)
Acquisition Limit.





--------------------------------------------------------------------------------




Pursuant to the Plan, the Trust may be invested in Sponsor Stock to the extent
necessary to comply with investment directions under this Agreement. The Sponsor
shall be responsible for providing specific direction on any acquisition limits
required by the Plan or applicable law.
(ii)
Fiduciary Duty.

(A) The Named Fiduciary shall continually monitor the suitability of the Trust
acquiring and holding Sponsor Stock, under the fiduciary duty rules of section
404(a)(1) of ERISA (as modified by section 404(a)(2) of ERISA). The Trustee
shall not be liable for any loss, or expense, which arises from the directions
of the Named Fiduciary with respect to the acquisition and holding of Sponsor
Stock, unless it is clear on their face that the actions to be taken under those
directions would be prohibited by the foregoing fiduciary duty rules or would be
contrary to the terms of this Agreement.
(B) Each Participant with an interest in Sponsor Stock (or, in the event of the
Participant࿽s death, his beneficiary) is, for purposes of this section 5(e)(ii),
hereby designated as a ࿽named fiduciary࿽ (within the meaning of section
403(a)(1) of ERISA), with respect to shares of Sponsor Stock allocated to his or
her account but not purchased at his or her direction, and such Participant (or
beneficiary) shall have the right to direct the Trustee as to the manner in
which the Trustee is to vote or tender such shares.
(iii)
Purchases and Sales of Sponsor Stock for Batch Activity.

Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Sponsor Stock for contributions, loan repayments,
distributions, loans, withdrawals, or any other purchase or sale of Sponsor
Stock related to a transaction that the Sponsor has directed the Trustee in
writing to implement on a batch basis (࿽batch activity࿽).
(A) Open Market Purchases and Sales. Purchases and sales of Sponsor Stock shall
be made on the open market in accordance with the Trustee࿽s standard trading
guidelines, as they may be amended from time to time, as necessary to honor
batch activity. Such general rules shall not apply in the following
circumstances:
(1) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or
(2) If the Trustee is prohibited by the SEC, the NYSE or principal exchange on
which the Sponsor Stock is traded, or any other regulatory or judicial body from
purchasing or selling any or all of the shares required to be purchased or sold
on such day.
In the event of the occurrence of a circumstance described in (1) or (2) above,
the Trustee shall purchase or sell such shares as soon thereafter as
administratively feasible, and shall determine the price of such purchases or
sales to be the average purchase or sales price of all such shares purchased or
sold, respectively. The Trustee may follow written directions from the Named
Fiduciary to deviate from the above purchase and sale procedures.
(B) Purchase and Sales from or to Sponsor. If directed by the Sponsor in writing
prior to the trading date, the Trustee may purchase or sell Sponsor Stock from
or to the Sponsor if the purchase or sale is for adequate consideration (within
the meaning of section 3(18) of ERISA) and no commission is charged. If Sponsor
contributions (employer) or contributions made by the Sponsor on behalf of the
Participants (employee) under the Plan are to be invested in Sponsor Stock, the
Sponsor may transfer Sponsor Stock in lieu of cash to the Trust.
(iv)
Purchases and Sales of Sponsor Stock for Participant-Initiated Exchanges (࿽Real
Time࿽ Trading).

Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Sponsor Stock for Participant-initiated exchanges.
(A) Purchases and Sales of Sponsor Stock. Purchases and sales of Sponsor Stock
associated with individual Participant-initiated exchanges into or out of the
Stock Fund shall be made on the open market pursuant to order types selected by
the Participant in accordance with the Trustee࿽s procedures for ࿽Real Time
Trading.࿽ The Sponsor may instruct the Trustee to limit the order types
available to Participants.
(1) Automated Order Entry. Sponsor Stock trades associated with
Participant-initiated exchanges shall be sent to market as soon as
administratively feasible during regular trading hours via an electronic order
entry system, unless such trade is treated as a block trade. Such electronic
order entry system shall be deemed an Electronic Service for purposes of
Section 14 of this Agreement.




--------------------------------------------------------------------------------




(2) Limitations on Trades; Cancellation of Exchange Requests. Trades rejected
under rules of the applicable securities exchange will not be executed. The
Trustee will not submit orders (or will cancel orders) for stock trades that
violate the Trustee࿽s procedures for ࿽Real Time Trading࿽. The Trustee shall not
submit any trade order associated with a Participant-initiated exchange at any
time when the Sponsor Stock Fund has been closed to such activity. Trades
associated with Participant-initiated exchanges shall not be transacted at any
time when the regular market is closed, or when the SEC, the NYSE or principal
exchange on which the Sponsor Stock is traded, or any other regulatory or
judicial body has prohibited purchases or sales of any or all of the shares
requested to be traded pursuant to the Participant-initiated exchange. An
exchange requested by the Participant shall be rejected or cancelled, as the
case may be, to the extent any accompanying trade is not submitted, not executed
or cancelled.
(B) Reserve Requirements for Exchanges Into Stock Fund and Corrective Sales. The
Participant࿽s ability to initiate exchanges into the Stock Fund shall be subject
to standard reserve requirements applicable to the investment options used to
fund the exchange, as established by the Trustee from time to time (or such
higher reserve requirements as may be established by the Sponsor in written
direction to the Trustee). Requests to exchange into the Sponsor Stock Fund that
exceed such reserves, and accompanying trade orders, may be rejected or
cancelled. In the event that a buy trade associated with a request to exchange
into Sponsor Stock is executed, and the Participant does not have sufficient
assets in the designated investment option to fund the trade, the Trustee will
liquidate investment options (including those held in other sources eligible for
liquidation) in the affected Participant࿽s account pro rata. In the event that
the Participant does not have sufficient assets in any other investment option,
the Trustee shall initiate a corrective sale, and shall debit the costs of such
corrective trade from the Participant࿽s account.
(C) Fractional Shares. Participants will be entitled to exchange out fractional
shares in the Stock Fund only in connection with a request to exchange out the
entire balance of their Stock Fund holdings (or the entire balance in a
particular source, as applicable). Fractional shares will be transacted at the
price determined by the stock trade order selected by the Participant.
(v)
Use of an Affiliated Broker.

For all purchases and sales of Sponsor Stock on the open market, whether
Participant-initiated or otherwise, the Named Fiduciary hereby directs the
Trustee to use FBSLLC to provide brokerage services. Subject to the provisions
of this agreement, FBSLLC shall execute such trades directly or through any of
its affiliates. The provision of brokerage services shall be subject to the
following:
(A) Any successor organization of FBSLLC, through reorganization, consolidation,
merger or similar transactions, shall, upon consummation of such transaction,
become the successor broker in accordance with the terms of this direction
provision. FBSLLC may assign its rights and obligations under this agreement to
any affiliate, provided that the assignee is bound by the terms hereof,
including the provisions concerning remuneration.
(B) The Trustee and FBSLLC shall continue to rely on this direction provision
until notified to the contrary. The Named Fiduciary reserves the right to
terminate this direction upon written notice to FBSLLC (or its successors or
assigns) and the Trustee, in accordance with Section 11 of this Agreement.
(C) The Plan Sponsor acknowledges that FBSLLC (and its successors and assigns)
may rely upon this Trust Agreement in establishing an account in the name of the
Trustee for the Plan or its Participants, and in allowing each Participant to
exercise limited trading authorization over such account, to the extent of his
or her individual account balance in the Sponsor Stock Fund subject to
Participant direction.
(vi)
Securities Law Reports.

The Named Fiduciary shall be responsible for filing all reports required under
Federal or state securities laws with respect to the Trust࿽s ownership of
Sponsor Stock, including, without limitation, any reports required under section
13 or 16 of the Securities Exchange Act of 1934, and shall immediately notify
the Trustee in writing of any requirement to stop purchases or sales of Sponsor
Stock pending the filing of any report. The Trustee shall provide to the Named
Fiduciary such information on the Trust࿽s ownership of Sponsor Stock as the
Named Fiduciary may reasonably request in order to comply with Federal or state
securities laws.
(vii)
Voting and Tender Offers.





--------------------------------------------------------------------------------




Notwithstanding any other provision of this Agreement the provisions of this
Section shall govern the voting and tendering of Sponsor Stock. The Sponsor
shall pay for all printing, mailing, tabulation and other costs associated with
the voting and tendering of Sponsor Stock. The Trustee, after consultation with
the Sponsor, shall prepare the necessary documents associated with the voting
and tendering of Sponsor Stock.
(A) Voting.
(1) When the issuer of Sponsor Stock prepares for any annual or special meeting,
the Sponsor shall notify the Trustee at least thirty (30) days in advance of the
intended record date and shall cause a copy of all proxy solicitation materials
to be sent to the Trustee. If requested by the Trustee the Sponsor shall certify
to the Trustee that the aforementioned materials represent the same information
distributed to shareholders of Sponsor Stock. Based on these materials, the
Trustee shall prepare a voting instruction form and shall provide a copy of all
proxy solicitation materials to be sent to each Participant with an interest in
Sponsor Stock held in the Trust, together with the foregoing voting instruction
form to be returned to the Trustee or its designee. The form shall show the
number of full and fractional shares of Sponsor Stock credited to the
Participant࿽s accounts.
(2) Each Participant with an interest in the Sponsor Stock held in the Trust
shall have the right to direct the Trustee as to the manner in which the Trustee
is to vote (including not to vote) that number of shares of Sponsor Stock
credited to the Participant࿽s accounts (both vested and unvested). Directions
from a Participant to the Trustee concerning the voting of Sponsor Stock shall
be communicated in writing, or by such other means as agreed upon by the Trustee
and the Sponsor. These directions shall be held in confidence by the Trustee and
shall not be divulged to the Sponsor, or any officer or employee thereof, or any
other person except to the extent that the consequences of such directions are
reflected in reports regularly communicated to any such person in the ordinary
course of the performance of the Trustee࿽s services hereunder. Upon its receipt
of the directions, the Trustee shall vote the shares of Sponsor Stock as
directed by the Participant. Except as otherwise required by law, the Trustee
shall not vote shares of Sponsor Stock credited to a Participant࿽s account for
which it has received no directions from the Participant.
(3) Except as otherwise required by law, the Trustee shall vote that number of
shares of Sponsor Stock not credited to Participants࿽ accounts in the same
proportion on each issue as it votes those shares credited to Participants࿽
accounts for which it received voting directions from Participants.
(B) Tender Offers.
(1) Upon commencement of a tender offer for any securities held in the Trust
that are Sponsor Stock, the Sponsor shall timely notify the Trustee in advance
of the intended tender date and shall cause a copy of all materials to be sent
to the Trustee. The Sponsor shall certify to the Trustee that the aforementioned
materials represent the same information distributed to shareholders of Sponsor
Stock. Based on these materials and after consultation with the Sponsor, the
Trustee shall prepare a tender instruction form and shall provide a copy of all
tender materials to be sent to each Participant with an interest in the Stock
Fund, together with the foregoing tender instruction form, to be returned to the
Trustee or its designee. The tender instruction form shall show the number of
full and fractional shares of Sponsor Stock credited to the Participants account
(both vested and unvested).
(2) Each Participant with an interest in the Stock Fund shall have the right to
direct the Trustee to tender or not to tender some or all of the shares of
Sponsor Stock credited to the Participant࿽s accounts (both vested and unvested).
Directions from a Participant to the Trustee concerning the tender of Sponsor
Stock shall be communicated in writing, or such other means as is agreed upon by
the Trustee and the Sponsor. These directions shall be held in confidence by the
Trustee and shall not be divulged to the Sponsor, or any officer or employee
thereof, or any other person except to the extent that the consequences of such
directions are reflected in reports regularly communicated to any such persons
in the ordinary course of the performance of the Trustee࿽s services hereunder.
The Trustee shall tender or not tender shares of Sponsor Stock as directed by
the Participant. Except as otherwise required by law, the Trustee shall not
tender shares of Sponsor Stock credited to a Participant࿽s accounts for which it
has received no directions from the Participant.
(3) Except as otherwise required by law, the Trustee shall tender that number of
shares of Sponsor Stock not credited to Participants࿽ accounts in the same
proportion as the total number of shares of Sponsor Stock credited to
Participants࿽ accounts for which it received instructions from Participants.
(4) A Participant who has directed the Trustee to tender some or all of the
shares of Sponsor Stock credited to the Participant࿽s accounts may, at any time
prior to the tender offer withdrawal date, direct the Trustee to withdraw some
or all of the tendered shares, and the Trustee shall withdraw the directed
number of shares from the tender offer prior to the tender offer withdrawal
deadline. Prior to the withdrawal deadline, if any shares of Sponsor Stock not




--------------------------------------------------------------------------------




credited to Participants࿽ accounts have been tendered, the Trustee shall
redetermine the number of shares of Sponsor Stock that would be tendered under
Section 5(e)(vii)(B)(3) if the date of the foregoing withdrawal were the date of
determination, and withdraw from the tender offer the number of shares of
Sponsor Stock not credited to Participants࿽ accounts necessary to reduce the
amount of tendered Sponsor Stock not credited to Participants࿽ accounts to the
amount so redetermined. A Participant shall not be limited as to the number of
directions to tender or withdraw that the Participant may give to the Trustee.
(5) A direction by a Participant to the Trustee to tender shares of Sponsor
Stock credited to the Participant࿽s accounts shall not be considered a written
election under the Plan by the Participant to withdraw, or have distributed, any
or all of his withdrawable shares. The Trustee shall credit to each account of
the Participant from which the tendered shares were taken the proceeds received
by the Trustee in exchange for the shares of Sponsor Stock tendered from that
account. Pending receipt of directions (through the Administrator) from the
Participant or the Named Fiduciary, as provided in the Plan, as to which of the
remaining investment options the proceeds should be invested in, the Trustee
shall invest the proceeds in the investment option described in Schedule ࿽C࿽.
(viii)
General.

With respect to all shareholder rights other than the right to vote, the right
to tender, and the right to withdraw shares previously tendered, in the case of
Sponsor Stock, the Trustee shall follow the procedures set forth in subsection
(A), above.
(ix)
Conversion.

All provisions in this Section 5(e) shall also apply to any securities received
as a result of a conversion of Sponsor Stock.
(x)
Nasdaq Subscriber Agreement.

The Sponsor represents that it has returned a properly executed ࿽Nasdaq
Subscriber Agreement࿽ to the Trustee. The Nasdaq Subscriber Agreement is
required by Nasdaq and allows Participants to receive information originating
from Nasdaq on a ࿽real-time࿽ basis, through devices controlled by the Trustee or
its affiliates.
(5)
Effective April 12, 2010, amending Schedule ࿽B࿽, Fee Schedule, to add a ࿽Stock
Administration Fee࿽ section, as follows:

Stock Administration Fee:                                    Waived.
Commissions: FBSLLC shall be entitled to remuneration in the amount of no more
than $0.029 commission on each share of Sponsor Stock. Any increase in such
remuneration may be made only by written agreement between the Named Fiduciary
and Trustee.
(6)
Effective after the close of business on April 12, 2010, amending the
࿽investment options࿽ section of Schedule ࿽C࿽, Investment Options, to delete the
following:

 
�
 
Zions Common (Unitized) Stock Fund (frozen to all transactions)

(7)
Effective April 13, 2010, amending the ࿽investment options࿽ section of Schedule
࿽C࿽, Investment Options, to add the following:

 
�
 
Zions Common Stock Fund (Real Time Trading option)

(8)
Effective April 12, 2010, amending to remove Schedule ࿽G࿽, Available Liquidity
Procedures for United Stock Fund, in its entirety, and re-lettering all
subsequent Schedules accordingly.

IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Second
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written. By signing below, the undersigned represent
that they are authorized to execute this document on behalf of the respective
parties. Notwithstanding any contradictory provision of the agreement that this
document amends, each party may rely without duty of inquiry on the foregoing
representation.
 




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
ZIONS BANCORPORATION
 
 
 
FIDELITY MANAGEMENT TRUST COMPANY
 
 
 
 
 
 
 
By:
 
/s/ Diana M. Andersen
 
3/30/2010
 
 
 
By:
 
/s/ S. Nick
 
5/7/2010
 
 
 
 
 
 
 
 
 
 
 
Authorized Signatory
 
Date
 
 
 
 
 
FMTC Authorized Signatory
 
Date





